      Case: 1:19-cv-03448 Document #: 28 Filed: 05/05/20 Page 1 of 64 PageID #:87




                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION

WOLVERINE PIPE LINE COMPANY,                        )
                                                    )      Case No.: 19-cv-3448
                                 Plaintiff,         )
                                                    )
         vs.                                        )
                                                    )
STRAUS MANAGEMENT, L.L.C.,                          )
                                                    )
                                 Defendant.         )

                    JOINT MOTION FOR ENTRY OF CONSENT JUDGMENT

         Plaintiff Wolverine Pipe Line Company, a Delaware corporation (“Wolverine”) and

Defendant Straus Management, L.L.C., an Illinois limited liability company, the correct legal

name of which is Straus Management L.L.C., an Illinois limited liability, and which is also known

as Straus Management, LLC (collectively, “Straus”), having reached an agreement that would

resolve the claims in the above-captioned litigation, jointly move for the entry of the proposed

stipulated Consent Judgment attached as Exhibit A. Wolverine and Straus jointly request that the

Court enter the Consent Judgment in the form provided.

 Dated:                                          Respectfully submitted,

 /s/ Anda Tatoiu                                 /s/ Michael T. Sawyier (with consent)
 One of the Attorneys for Plaintiff Wolverine    The Attorney for Defendant, Straus
 Pipe Line Company, a Delaware corporation       Management, L.L.C., an Illinois limited
 Dykema Gossett PLLC                             liability company, the correct legal name of
 Robert B. Groholski (#6272317)                  which is Straus Management L.L.C., an
 Anda Tatoiu (#6307155)                          Illinois limited liability company, also known
 10 South Wacker Drive, Suite 2300               as Straus Management, LLC
 Chicago, Illinois 60606                         Michael T. Sawyier
 (312) 876-1700                                  Law Offices of Michael T. Sawyier
 rgroholski@dykema.com                           830 East Sidewalk Road
 atatoiu@dykema.com                              Chesterton, Indiana 46304
                                                 (219) 926-4200
                                                 Michael@eplindiana.com



111871.000006 4845-7155-4489.2
      Case: 1:19-cv-03448 Document #: 28 Filed: 05/05/20 Page 2 of 64 PageID #:88




                                 CERTIFICATE OF SERVICE

       I, Liset Holbert, a non-attorney, hereby certify that I served the foregoing Joint Motion for
Entry of Consent Judgment on all parties of record through the Court’s CM/ECF filing system on
May 5, 2020.



                                              By: /s/ Liset Holbert




111871.000006 4845-7155-4489.2
      Case: 1:19-cv-03448 Document #: 28 Filed: 05/05/20 Page 3 of 64 PageID #:89



Prepared by and after
recording, return to:

Anda Tatoiu
Dykema Gossett PLLC
10 South Wacker Drive
Suite 2300
Chicago, IL 60606




                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION

WOLVERINE PIPE LINE COMPANY,                          )
                                                      )       Case No.: 19-cv-3448
                                 Plaintiff,           )
                                                      )
         vs.                                          )
                                                      )
STRAUS MANAGEMENT, L.L.C.,                            )
                                                      )
                                 Defendant.           )

                                      CONSENT JUDGMENT

         This matter having come before the Court upon the stipulation of the undersigned parties

and the Court being otherwise duly advised in the premises; the Court hereby finds:

         A.        On May 22, 2019, Plaintiff Wolverine Pipe Line Company, a Delaware corporation

(“Wolverine”), filed a Complaint against Defendant Straus Management, L.L.C., an Illinois

limited liability company, the correct legal name of which is Straus Management L.L.C., an Illinois

limited liability, and which is also known as Straus Management, LLC (collectively, “Straus”).

Straus is the owner in fee simple of certain parcels of real property located in Will County, Illinois

bearing property identification numbers 21-14-23-400-004-0000, 21-14-23-300-015-0020, 21-14-

23-300-015-0010 and 21-14-26-100-005-0010 and legally described in Exhibit 1 attached hereto




111871.000006 4836-8005-8554.1                    1

                                                                                       EXHIBIT A
      Case: 1:19-cv-03448 Document #: 28 Filed: 05/05/20 Page 4 of 64 PageID #:90




(the “Property”). Straus’s ownership of the Property was acquired subject to certain pipeline

easements and rights of way.

         B.        Wolverine is permitted and granted the right by various easements (attached hereto

as Exhibit 2) and other documents and legal authority to, among other things, survey, clear, and

excavate for, lay, locate, construct, reconstruct, operate, inspect, test, own, maintain, protect,

repair, replace, remove, and abandon in place one 18-inch pipeline over, under, and through the

Property owned by Straus, and to do all other necessary acts for the proper operation and

maintenance of its pipelines and necessary facilities for the transportation of liquid petroleum in

interstate commerce (the “Easements”).

         C.        As set forth in Wolverine’s Complaint, Wolverine seeks enforcement of its right to

maintain the Easements by clearing and removing trees and brush from its rights of way that fall

within, under and across the Property, and further seeks the ability to access the pipeline safely for

inspection, maintenance and/or repairs. Wolverine’s Complaint further seeks removal of certain

other encroachments within the Easements.

         D.        Wolverine and Straus now stipulate to the relief sought by Wolverine in the

Complaint as set forth below.

         NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDGED AND DECREED

AS FOLLOWS:

         1.        Wolverine has the right, at Wolverine’s sole cost and expense, to remove any and

all trees and brush within Wolverine’s Easements across the Property (if completely removed from

the Property) and to side trim trees overhanging Wolverine’s Easements (if said side trimmings

are completely removed from the Property) without any obligation or duty to pay compensation or

damages to Straus or anyone claiming by, through or under Straus. In the course of the tree


111871.000006 4836-8005-8554.1                     2

                                                                                       EXHIBIT A
      Case: 1:19-cv-03448 Document #: 28 Filed: 05/05/20 Page 5 of 64 PageID #:91




removal process, Wolverine shall cause the stump of any tree cut by Wolverine to be ground below

grade approximately one to two inches to allow soil and grass/seed to be placed on top.

Wolverine’s right to remove any and all trees within its Easements across the Property is a

continuing right that may be exercised at any time and from time to time.

         2.        Straus shall, at its own sole cost and expense: (a) cut and remove a portion of the

cement pad/slab within Wolverine’s Easements, the exact dimensions of which were marked by

Wolverine on March 10, 2020, by no later than June 30, 2020; (b) remove the entirety of the

gazebo, and any footings related to the gazebo, within Wolverine’s Easements by no later than

June 30, 2020; and (c) remove the clothesline poles, along with any associated footings, the planter

area, and any other metal poles, along with any associated footings, as identified in Sheets 4 and

5 of 6 in Exhibit 3 attached hereto, by no later than June 30, 2020.

         3.        This Consent Judgment shall run with the Property and all of its terms and

provisions shall be binding upon and inure to the benefit of Wolverine and Straus and their

respective heirs, successors and assigns.

         4.        Wolverine is granted access to the Property from time to time to exercise its

easement rights, including without limitation, the right to remove trees utilizing the Easements as

access points and/or the route identified and legally described in the Access Agreement attached

hereto as Exhibit 4 (the “Access Agreement”), as such route may be altered from time to time in

the future in accordance with the Access Agreement.

         5.        Subject to the reserved development rights of the grantors and their successors in

interest under the aforesaid Easements, Straus and all others claiming title to or interest in the

Property by, through, or under Straus, are permanently enjoined from erecting or placing any new

structures or other encroachments (provided that grass, annual crops, and certain agricultural and



111871.000006 4836-8005-8554.1                      3

                                                                                       EXHIBIT A
      Case: 1:19-cv-03448 Document #: 28 Filed: 05/05/20 Page 6 of 64 PageID #:92




dairy fencing, including fence posts and gates shall not be deemed to be an encroachment) within

the Easements. Such reserved development rights shall be exercised, if ever, in accordance with

the then-applicable prenotification requirements of the Statewide One-Call Notice System

(commonly known as JULIE, Inc.) and all of the then-applicable requirements of the Illinois

Underground Utility Damage Prevention Act, 220 ILCS 50/1 et seq., or any successor act. In

addition, and in connection with any exercise of such reserved development rights, Straus, and all

persons claiming an interest in the Property by, through, or under Straus, shall have the right to

construct roads, streets, sidewalks, passageways, and utility lines, including without limitation,

electric, power, water, sewer, gas, and telephone poles/lines (hereinafter collectively referred to as

“Crossings”) across the Easements, at an angle of 60° or more but not more than 120°, provided

any such above-ground Crossings shall be designed and constructed to keep 36-inches of stable

cover between the base of such above-ground Crossings and the top of Wolverine’s pipeline(s).

However, if Straus, or any person claiming an interest in the Property by, through, or under Straus,

plan to use the above-ground Crossings for heavy truckloads or vehicles, then a reinforced concrete

slab in the vicinity of the pipeline also may be required. Likewise, Straus, or any person claiming

an interest in the Property by, through, or under Straus, may install any below-ground Crossings

designed and installed at least two feet below the bottom of Wolverine’s pipeline(s). All

excavation work performed by Straus, all persons claiming an interest in the Property by, through,

or under Straus, or a third party within the Easements shall be in compliance with Wolverine’s

then-existing Excavation/Construction Restrictions. Straus, and all persons claiming an interest in

the Property by, through, or under Straus, shall give Wolverine written notice of any such proposed

construction along with the proposed construction plans at least ninety (90) days prior to such




111871.000006 4836-8005-8554.1                    4

                                                                                       EXHIBIT A
      Case: 1:19-cv-03448 Document #: 28 Filed: 05/05/20 Page 7 of 64 PageID #:93




construction to allow Wolverine time to determine if such plans necessitate making any alteration,

modification or relocation of Wolverine’s pipeline(s) or incidental facilities.

         6.        Straus, and all persons claiming an interest in the Property by, through, or under

Straus, shall not change the grade or do any digging or excavation within the Easements without

complying with: (a) the then-applicable prenotification requirements of the Statewide One-Call

Notice System (commonly known as JULIE, Inc.) and the Illinois Underground Utility Facilities

Damage Prevention Act, 220 ILCS 50/1 et seq., or any successor act; and (b) Wolverine’s then-

existing Excavation/Construction Restrictions.

         7.        A copy of this Consent Judgment may be recorded by Wolverine with the Will

County Recorder of Deeds.


 Dated:                                                Entered:

                                                       _____________________________________
                                                       JUDGE
 Approved as to form and substance:


 ____________________________________
 /s/ Robert B. Groholski                               _____________________________________
                                                       /s/ Michael T. Sawyier (with consent)
 One of the Attorneys for Plaintiff Wolverine          The Attorney for Defendant, Straus
 Pipe Line Company, a Delaware corporation             Management, L.L.C., an Illinois limited
 Dykema Gossett PLLC                                   liability company, the correct legal name of
 Robert B. Groholski (#6272317)                        which is Straus Management L.L.C., an
 Anda Tatoiu (#6307155)                                Illinois limited liability company, also known
 10 South Wacker Drive, Suite 2300                     as Straus Management, LLC
 Chicago, Illinois 60606                               Michael T. Sawyier
 rgroholski@dykema.com                                 Law Offices of Michael T. Sawyier
 atatoiu@dykema.com                                    830 East Sidewalk Road
                                                       Chesterton, Indiana 46304
                                                       (219) 926-4200
                                                       Michael@eplindiana.com




111871.000006 4836-8005-8554.1                     5

                                                                                        EXHIBIT A
Case: 1:19-cv-03448 Document #: 28 Filed: 05/05/20 Page 8 of 64 PageID #:94




      EXHIBIT 1
          to
   Consent Judgment




                                                                  EXHIBIT A
        Case: 1:19-cv-03448 Document #: 28 Filed: 05/05/20 Page 9 of 64 PageID #:95



                                           EXHIBIT 1

                                 Legal Description (“East Parcel”)



THE SOUTHWEST 1/4 OF THE SOUTHEAST 1/4 OF SECTION 23, TOWNSHIP 34 NORTH, RANGE 13 EAST OF
THE THIRD PRINCIPAL MERIDIAN, IN WILL COUNTY, ILLINOIS.
PIN: 21-14-23-400-004-0000


                                 Legal Description (“West Parcels”)


PARCEL 1:
THE EAST 268.30 FEET OF THE NORTHEAST 1/4 OF THE NORTHEAST 1/4 OF SECTION 27 AND THE WEST
226.70 FEET OF THE NORTHWEST 1/4 OF THE NORTHWEST 1/4 OF SECTION 26, ALL IN TOWNSHIP 34
NORTH, RANGE 13 EAST OF THE THIRD PRINCIPAL MERIDIAN WILL COUNTY, ILLINOIS.
PIN: 21-14-26-100-005-0010

PARCEL 2:
THE NORTHEAST 1/4 OF THE NORTHEAST 1/4 (EXCEPT THE EAST 268.30 FEET THEREOF) OF SECTION
27, TOWNSHIP 34 NORTH, RANGE 13 EAST OF THE THIRD PRINCIPAL MERIDIAN IN WILL COUNTY,
ILLINOIS.
PIN: 21-14-26-100-005-0010

PARCEL 3:
THE WEST 1/2 OF THE NORTHWEST 1/4 OF SECTION 26, EXCEPTING THEREFROM THE WEST 226.70
FEET OF THE NORTHWEST 1/4 OF THE NORTHWEST 1/4 OF SECTION 26 AND THE SOUTHEAST 1/4 OF
THE NORTHEAST 1/4 OF SECTION 27, ALL IN TOWNSHIP 34 NORTH, RANGE 13 EAST OF THE THIRD
PRINCIPAL MERIDIAN IN WILL COUNTY, ILLINOIS.
PIN: 21-14-26-100-005-0010


PARCEL 4:
THE WEST 560.0 FEET OF THE SOUTH 435.0 FEET OF THE WEST 1/2 OF THE SOUTHWEST 1/4 OF
SOUTHWEST 1/4 OF SECTION 23, TOWNSHIP 34 NORTH, RANGE 13 EAST OF THE THIRD PRINCIPAL
MERIDIAN IN WILL COUNTY, ILLINOIS.
21-14-23-300-015-0020

PARCEL 5:
THAT PORTION OF THE FOLLOWING DESCRIBED LAND LYING SOUTHERLY AND EASTERLY OF THE
RIGHT OF WAY OF THE CHICAGO AND SOUTHERN TRACTION COMPANY, NOW KNOWN AS THE
CHICAGO AND INTERURBAN TRACTION COMPANY:

THE EAST 69.4515 ACRES OF THE FOLLOWING LAND TAKEN AS A TRACT; THE SOUTHEAST 1/4 OF
SECTION 22, (EXCEPT THEREFROM THE RIGHT OF WAY OF THE CHICAGO AND SOUTHERN TRACTION
COMPANY, NOW KNOWN AS THE CHICAGO AND INTERURBAN TRACTION COMPANY), AND (ALSO
EXCEPT THEREFROM THAT PART THEREOF DEDICATED TO THE PEOPLE OF THE STATE OF ILLINOIS
FOR HIGHWAY PURPOSES) IN TOWNSHIP 34 NORTH, RANGE 13 EAST OF THE THIRD PRINCIPAL
MERIDIAN, MONEE TOWNSHIP, WILL COUNTY, ILLINOIS.
21-14-23-300-015-0010




111871.000006 4834-0250-4880.4
                                                                           EXHIBIT A
     Case: 1:19-cv-03448 Document #: 28 Filed: 05/05/20 Page 10 of 64 PageID #:96




PARCEL 6:
THE NORTHEAST 1/4 OF THE NORTHEAST 1/4 OF SECTION 26, IN TOWNSHIP 34 NORTH, RANGE 13
EAST OF THE THIRD PRINCIPAL MERIDIAN IN WILL COUNTY, ILLINOIS.
PIN: 21-14-26-100-005-0010

PARCEL 7:
THE EAST 1/2 OF THE NORTHWEST 1/4 OF SECTION 26; THE WEST 1/2 OF THE NORTHEAST 1/4 OF
SECTION 26 AND THE SOUTHEAST 1/4 OF THE NORTHEAST 1/4 OF SECTION 26, ALL IN TOWNSHIP 34
NORTH, RANGE 13 EAST OF THE THIRD PRINCIPAL MERIDIAN IN WILL COUNTY, ILLINOIS.
PIN: 21-14-26-100-005-0010

PARCEL 11:
THE WEST HALF OF THE SOUTHWEST 1/4 OF THE SOUTHWEST 1/4 OF SECTION 23, TOWNSHIP 34
NORTH, RANGE 13 EAST OF THE THIRD PRINCIPAL MERIDIAN, EXCEPTING THEREFROM THE WEST
560.0 FEET OF THE SOUTH 435.0 FEET THEREOF, ALL IN WILL COUNTY, ILLINOIS.
PIN: 21-14-23-300-015-0020

PARCEL 12:
THE SOUTHEAST 1/4 OF THE SOUTHWEST 1/4 OF SECTION 23, TOWNSHIP 34 NORTH, RANGE 13 EAST
OF THE THIRD PRINCIPAL MERIDIAN IN WILL COUNTY, ILLINOIS.
PIN: 21-14-23-300-015-0020

PARCEL 13:
THE EAST 1/2 OF THE SOUTHWEST 1/4 OF THE SOUTHWEST 1/4 OF SECTION 23, TOWNSHIP 34 NORTH,
RANGE 13 EAST OF THE THIRD PRINCIPAL MERIDIAN IN WILL COUNTY, ILLINOIS.
PIN: 21-14-23-300-015-0020




                                                                            EXHIBIT A
Case: 1:19-cv-03448 Document #: 28 Filed: 05/05/20 Page 11 of 64 PageID #:97




      EXHIBIT 2
          to
   Consent Judgment




                                                                   EXHIBIT A
Case: 1:19-cv-03448 Document #: 28 Filed: 05/05/20 Page 12 of 64 PageID #:98




                                                                   EXHIBIT A
Case: 1:19-cv-03448 Document #: 28 Filed: 05/05/20 Page 13 of 64 PageID #:99




                                                                   EXHIBIT A
Case: 1:19-cv-03448 Document #: 28 Filed: 05/05/20 Page 14 of 64 PageID #:100




                                                                   EXHIBIT A
Case: 1:19-cv-03448 Document #: 28 Filed: 05/05/20 Page 15 of 64 PageID #:101




                                                                   EXHIBIT A
Case: 1:19-cv-03448 Document #: 28 Filed: 05/05/20 Page 16 of 64 PageID #:102




                                                                   EXHIBIT A
Case: 1:19-cv-03448 Document #: 28 Filed: 05/05/20 Page 17 of 64 PageID #:103




                                                                   EXHIBIT A
Case: 1:19-cv-03448 Document #: 28 Filed: 05/05/20 Page 18 of 64 PageID #:104




                                                                   EXHIBIT A
Case: 1:19-cv-03448 Document #: 28 Filed: 05/05/20 Page 19 of 64 PageID #:105




                                                                   EXHIBIT A
Case: 1:19-cv-03448 Document #: 28 Filed: 05/05/20 Page 20 of 64 PageID #:106




                                                                   EXHIBIT A
Case: 1:19-cv-03448 Document #: 28 Filed: 05/05/20 Page 21 of 64 PageID #:107




                                                                   EXHIBIT A
Case: 1:19-cv-03448 Document #: 28 Filed: 05/05/20 Page 22 of 64 PageID #:108




                                                                   EXHIBIT A
Case: 1:19-cv-03448 Document #: 28 Filed: 05/05/20 Page 23 of 64 PageID #:109




                                                                   EXHIBIT A
Case: 1:19-cv-03448 Document #: 28 Filed: 05/05/20 Page 24 of 64 PageID #:110




                                                                   EXHIBIT A
Case: 1:19-cv-03448 Document #: 28 Filed: 05/05/20 Page 25 of 64 PageID #:111




                                                                   EXHIBIT A
Case: 1:19-cv-03448 Document #: 28 Filed: 05/05/20 Page 26 of 64 PageID #:112




                                                                   EXHIBIT A
Case: 1:19-cv-03448 Document #: 28 Filed: 05/05/20 Page 27 of 64 PageID #:113




                                                                   EXHIBIT A
Case: 1:19-cv-03448 Document #: 28 Filed: 05/05/20 Page 28 of 64 PageID #:114




       EXHIBIT 3
           to
    Consent Judgment




                                                                   EXHIBIT A
                                       Case: 1:19-cv-03448 Document #: 28 Filed: 05/05/20 Page 29 of 64 PageID #:115




                                                                                                                                                                                  SHEET 6 OF 6




                                                                                                                                                    SHEET 5 OF 6




                                                                  SHEET 4 OF 6
                                                                         N:1729229.960
                                                                         E:1155491.110




1729211.691
E:1154169.057




                               SHEET 3 OF 6




                SHEET 2 OF 6




                                                                                                                                                          EXISTING 18" PIPELINE EASEMENT
                                                                                                                                                            STRAUS MANAGEMENT, L.L.C.
                                                                                         220 Hoover Boulevard, Suite 2
                                                                                         Holland, Michigan 49423-3766
                                                                                                                         26555 Evergreen Rd. Suite 430
                                                                                                                         Southfield, Michigan 48076
                                                                                                                                                               WILL COUNTY, ILLINOIS         DATE: 09-11-2019        HEI PROJECT # 18-11-046
                                                                                         T 616-392-5938 F 616-392-2116   T 248-827-7322 F 248-827-7549                                                               DRAWN BY: AJN
                                                                                                                                                                                             SCALE: 1" = 40'

                                                                                                                                                                                                                EXHIBIT ASHEET: 1 of 6
                                                                                                       www.hollandengineering.com
                                                                                                                                                                                             DWG NO. 18-11-046_10 REV. A
                Case: 1:19-cv-03448 Document #: 28 Filed: 05/05/20 Page 30 of 64 PageID #:116




1729211.691
E:1154169.057




                                                                                                                     EXISTING 18" PIPELINE EASEMENT
                                                                                                                       STRAUS MANAGEMENT, L.L.C.
                                                     220 Hoover Boulevard, Suite 2
                                                     Holland, Michigan 49423-3766
                                                                                     26555 Evergreen Rd. Suite 430
                                                                                     Southfield, Michigan 48076
                                                                                                                          WILL COUNTY, ILLINOIS       DATE: 09-11-2019        HEI PROJECT # 18-11-046
                                                     T 616-392-5938 F 616-392-2116   T 248-827-7322 F 248-827-7549                                                            DRAWN BY: AJN
                                                                                                                                                      SCALE: 1" = 40

                                                                                                                                                                         EXHIBIT ASHEET: 2 of 6
                                                                   www.hollandengineering.com
                                                                                                                                                      DWG NO. 18-11-046_10 REV. A
Case: 1:19-cv-03448 Document #: 28 Filed: 05/05/20 Page 31 of 64 PageID #:117




                                                                                                     EXISTING 18" PIPELINE EASEMENT
                                                                                                       STRAUS MANAGEMENT, L.L.C.
                                     220 Hoover Boulevard, Suite 2
                                     Holland, Michigan 49423-3766
                                                                     26555 Evergreen Rd. Suite 430
                                                                     Southfield, Michigan 48076
                                                                                                          WILL COUNTY, ILLINOIS       DATE: 09-11-2019        HEI PROJECT # 18-11-046
                                     T 616-392-5938 F 616-392-2116   T 248-827-7322 F 248-827-7549                                                            DRAWN BY: AJN
                                                                                                                                      SCALE: 1" = 200'

                                                                                                                                                         EXHIBIT ASHEET: 3 of 6
                                                   www.hollandengineering.com
                                                                                                                                      DWG NO. 18-11-046_10 REV. A
Case: 1:19-cv-03448 Document #: 28 Filed: 05/05/20 Page 32 of 64 PageID #:118




                                                                                                     EXISTING 18" PIPELINE EASEMENT
                                                                                                       STRAUS MANAGEMENT, L.L.C.
                                     220 Hoover Boulevard, Suite 2
                                     Holland, Michigan 49423-3766
                                                                     26555 Evergreen Rd. Suite 430
                                                                     Southfield, Michigan 48076
                                                                                                          WILL COUNTY, ILLINOIS       DATE: 09-11-2018        HEI PROJECT # 18-11-046
                                     T 616-392-5938 F 616-392-2116   T 248-827-7322 F 248-827-7549                                                            DRAWN BY: AJN
                                                                                                                                      SCALE: 1" = 40'

                                                                                                                                                         EXHIBIT ASHEET: 4 of 6
                                                   www.hollandengineering.com
                                                                                                                                      DWG NO. 18-11-046_10 REV. A
Case: 1:19-cv-03448 Document #: 28 Filed: 05/05/20 Page 33 of 64 PageID #:119




                                                                                                     EXISTING 18" PIPELINE EASEMENT
                                                                                                       STRAUS MANAGEMENT, L.L.C.
                                     220 Hoover Boulevard, Suite 2
                                     Holland, Michigan 49423-3766
                                                                     26555 Evergreen Rd. Suite 430
                                                                     Southfield, Michigan 48076
                                                                                                          WILL COUNTY, ILLINOIS       DATE: 09-11-2019        HEI PROJECT # 18-11-046
                                     T 616-392-5938 F 616-392-2116   T 248-827-7322 F 248-827-7549                                                            DRAWN BY: AJN
                                                                                                                                      SCALE: 1" = 40'

                                                                                                                                                         EXHIBIT ASHEET: 5 of 6
                                                   www.hollandengineering.com
                                                                                                                                      DWG NO. 18-11-046_10 REV. A
Case: 1:19-cv-03448 Document #: 28 Filed: 05/05/20 Page 34 of 64 PageID #:120




                                                                                                     EXISTING 18" PIPELINE EASEMENT
                                                                                                       STRAUS MANAGEMENT, L.L.C.
                                     220 Hoover Boulevard, Suite 2
                                     Holland, Michigan 49423-3766
                                                                     26555 Evergreen Rd. Suite 430
                                                                     Southfield, Michigan 48076
                                                                                                          WILL COUNTY, ILLINOIS       DATE: 09-11-2019        HEI PROJECT # 18-11-046
                                     T 616-392-5938 F 616-392-2116   T 248-827-7322 F 248-827-7549                                                            DRAWN BY: AJN
                                                                                                                                      SCALE: 1" = 40'

                                                                                                                                                         EXHIBIT ASHEET: 6 of 6
                                                   www.hollandengineering.com
                                                                                                                                      DWG NO. 18-11-046_10 REV. A
Case: 1:19-cv-03448 Document #: 28 Filed: 05/05/20 Page 35 of 64 PageID #:121




       EXHIBIT 4
           to
    Consent Judgment




                                                                   EXHIBIT A
    Case: 1:19-cv-03448 Document #: 28 Filed: 05/05/20 Page 36 of 64 PageID #:122



Prepared by and after
recording, return to:

Anda Tatoiu
Dykema Gossett PLLC
10 South Wacker Drive
Suite 2300
Chicago, IL 60606




                                             ACCESS AGREEMENT


STATE OF ILLINOIS                                     §
                                                      §        KNOW ALL MEN BY THESE PRESENTS:
COUNTY OF WILL                                        §

WHEREAS, Straus Management L.L.C., an Illinois limited liability company, a/k/a Straus Management, L.L.C., an
Illinois limited liability company, a/k/a Straus Management, LLC, hereinafter collectively referred to as the
“Landowner,” represents and warrants that it is the present fee simple owner of certain parcels of land, hereinafter
referred to as “Landowner’s Land” bearing property identification numbers 21-14-23-400-004-0000 (the “East
Parcel”), 21-14-23-300-015-0020, 21-14-23-300-015-0010, and 21-14-26-100-005-0010 (collectively, the “West
Parcels”) and legally described in Exhibit 1 attached hereto, which is encumbered by The Pipeline Easement (as
defined below);

WHEREAS, Wolverine Pipe Line Company, a Delaware corporation, hereinafter referred to as “Wolverine,” is the
present owner of the pipeline right of way and easement or easements, hereinafter referred to collectively as “The
Pipeline Easement”, covering lands in Will County, Illinois, pursuant to the following instruments (attached hereto as
Exhibit 2):

    A.      A pipeline easement from Harold H. Riegel and Leona Riegel, husband and wife, to Wolverine,
            dated November 18, 1974 over, through, under, and across the East Parcel (the “Riegel Easement”).
            The Riegel Easement was recorded in the Will County Recorder's Office on November 19, 1974
            as document number R74-28850;

    B.      A pipeline easement from Park Forest South Development Company, an Illinois partnership, to
            Wolverine, dated March 5, 1976, over, through, under, and across certain parcels of real property
            located in Will County, Illinois, including the West Parcels (the “Park Forest Easement”). The
            Park Forest Easement was recorded with the Will County Recorder's Office on March 17, 1976 as
            document number R76-07268; and

    C.      A pipeline easement from Charles A. Bibeau and Dorothea Bibeau, husband and wife, to
            Wolverine, dated August 23, 1974, over, through, under, and across a portion of one of the West
            Parcels (PIN 21-14-23-300-015-0020) identified by Wolverine's internal numbering system as
            WJK - 80RA (the “Bibeau Easement”). The Bibeau Easement was recorded with the Will County
            Recorder's Office on September 18, 1974 as document number R74-23308 and re-recorded
            October 29, 1982 as document number R82-23015.

WHEREAS, Wolverine, as The Pipeline Easement owner, is as a matter of law entitled to reasonable access to The
Pipeline Easement, including without limitation, access through the The Pipeline Easement;




111871.000006 4830-5432-0826.1                       Page 1 of 5
                                                                                                    EXHIBIT A
     Case: 1:19-cv-03448 Document #: 28 Filed: 05/05/20 Page 37 of 64 PageID #:123



WHEREAS, certain areas of The Pipeline Easement are not reasonably accessible through The Pipeline Easement due
to deep ditches or other obstructions within The Pipeline Easement; and

WHEREAS, Wolverine and Landowner desire to expressly designate an additional access route to The Pipeline
Easement, which additional access route is legally described on Exhibit 3 attached hereto and incorporated herein
(the “Access Area”).

NOW, THEREFORE, for and in consideration of the premises and of the covenants and conditions herein contained,
the parties hereto do hereby agree as follows:

1.   Subject to Landowner’s right to designate and provide a reasonable alternative access area within the Property as
     provided in Paragraph 2 hereof, Landowner hereby grants and conveys to Wolverine, a perpetual, non-exclusive
     easement appurtenant for Wolverine, its employees, contractors, invitees and agents, over, across, and through
     the Access Area to access the land subject to The Pipeline Easement. Landowner acknowledges and agrees that
     Wolverine may, at any time and from time to time, enter upon Landowner’s Land and Access Area with
     equipment, machinery and labor for purposes of exercising its rights under The Pipeline Easement and this Access
     Agreement.

2.   Landowner agrees that it will not unreasonably interfere with Wolverine’s exercise of its rights and privileges
     under this Access Agreement. Accordingly, Landowner shall not place any structures or obstructions within the
     Access Area before providing Wolverine a reasonable alternative access area within Landowner’s Land,
     whereupon Wolverine's easement over the Access Area herein legally described shall end and be replaced by the
     defined reasonable alternative access area.

3.   Should Landowner be in breach of its obligations under this Agreement, then Wolverine shall give Landowner
     written notice specifying the nature of the breach and a reasonable time period to remedy said breach. Should
     Landowner fail to remedy the breach within the time period specified by Wolverine, then Wolverine shall have
     the right to pursue all rights and remedies available to it at law or in equity.

4.   Landowner agrees to execute, acknowledge and deliver all instruments and assurances and to take all such further
     action as shall be necessary to fully carry out this Access Agreement. Landowner represents and warrants to
     Wolverine that no mortgages or other liens encumber the Access Area.

5.   Any notice required pursuant to this Access Agreement shall be in writing and shall be deemed to be properly
     given if addressed to the appropriate party at the addresses below and sent by the method(s) designated below.
     Any notice made hereunder shall be in writing, signed by the party giving such notice and shall be deemed to
     have been properly given when delivered in accordance with the methods outlined below. The effective dates of
     any notice given as aforesaid shall be the date of receipt. Any party shall have the right to change the persons or
     addresses for any such notice by written notification pursuant to this provision.

 In the case of WOLVERINE via overnight courier:             In the case of LANDOWNER via e-mail and overnight
                                                             courier:
 Wolverine Pipe Line Company
 8075 Creekside Drive, Suite 210                             Kala Straus
 Portage, MI 49024-6303                                      Manager of Landowner
 Attention: Right of Way Agent                               eks_kala@hotmail.com
 Phone: (269) 323-2491 x124                                  1351 East 56th Street
 Facsimile: (269) 323-9359                                   Chicago, IL 60637

                                                             With a copy sent by like means to:
                                                             Michael T. Sawyier
                                                             michael@eplindiana.com
                                                             830 East Sidewalk Road,
                                                             Chesterton, IN 46304
                                                             Phone: (219) 926-4200
                                                             Facsimile: (219) 926-4225



111871.000006 4830-5432-0826.1                        Page 2 of 5
                                                                                                      EXHIBIT A
Case: 1:19-cv-03448 Document #: 28 Filed: 05/05/20 Page 38 of 64 PageID #:124




                                                                   28th
     April




                                                                   EXHIBIT A
Case: 1:19-cv-03448 Document #: 28 Filed: 05/05/20 Page 39 of 64 PageID #:125




                                                                    28th
    April




                                                                   EXHIBIT A
Case: 1:19-cv-03448 Document #: 28 Filed: 05/05/20 Page 40 of 64 PageID #:126




                                                                   EXHIBIT A
Case: 1:19-cv-03448 Document #: 28 Filed: 05/05/20 Page 41 of 64 PageID #:127




                                                                   EXHIBIT A
Case: 1:19-cv-03448 Document #: 28 Filed: 05/05/20 Page 42 of 64 PageID #:128




       EXHIBIT 1
             to
     Access Agreement




                                                                   EXHIBIT A
      Case: 1:19-cv-03448 Document #: 28 Filed: 05/05/20 Page 43 of 64 PageID #:129



                                           EXHIBIT 1

                                 Legal Description (“East Parcel”)



THE SOUTHWEST 1/4 OF THE SOUTHEAST 1/4 OF SECTION 23, TOWNSHIP 34 NORTH, RANGE 13 EAST OF
THE THIRD PRINCIPAL MERIDIAN, IN WILL COUNTY, ILLINOIS.
PIN: 21-14-23-400-004-0000


                                 Legal Description (“West Parcels”)


PARCEL 1:
THE EAST 268.30 FEET OF THE NORTHEAST 1/4 OF THE NORTHEAST 1/4 OF SECTION 27 AND THE WEST
226.70 FEET OF THE NORTHWEST 1/4 OF THE NORTHWEST 1/4 OF SECTION 26, ALL IN TOWNSHIP 34
NORTH, RANGE 13 EAST OF THE THIRD PRINCIPAL MERIDIAN WILL COUNTY, ILLINOIS.
PIN: 21-14-26-100-005-0010

PARCEL 2:
THE NORTHEAST 1/4 OF THE NORTHEAST 1/4 (EXCEPT THE EAST 268.30 FEET THEREOF) OF SECTION
27, TOWNSHIP 34 NORTH, RANGE 13 EAST OF THE THIRD PRINCIPAL MERIDIAN IN WILL COUNTY,
ILLINOIS.
PIN: 21-14-26-100-005-0010

PARCEL 3:
THE WEST 1/2 OF THE NORTHWEST 1/4 OF SECTION 26, EXCEPTING THEREFROM THE WEST 226.70
FEET OF THE NORTHWEST 1/4 OF THE NORTHWEST 1/4 OF SECTION 26 AND THE SOUTHEAST 1/4 OF
THE NORTHEAST 1/4 OF SECTION 27, ALL IN TOWNSHIP 34 NORTH, RANGE 13 EAST OF THE THIRD
PRINCIPAL MERIDIAN IN WILL COUNTY, ILLINOIS.
PIN: 21-14-26-100-005-0010


PARCEL 4:
THE WEST 560.0 FEET OF THE SOUTH 435.0 FEET OF THE WEST 1/2 OF THE SOUTHWEST 1/4 OF
SOUTHWEST 1/4 OF SECTION 23, TOWNSHIP 34 NORTH, RANGE 13 EAST OF THE THIRD PRINCIPAL
MERIDIAN IN WILL COUNTY, ILLINOIS.
21-14-23-300-015-0020

PARCEL 5:
THAT PORTION OF THE FOLLOWING DESCRIBED LAND LYING SOUTHERLY AND EASTERLY OF THE
RIGHT OF WAY OF THE CHICAGO AND SOUTHERN TRACTION COMPANY, NOW KNOWN AS THE
CHICAGO AND INTERURBAN TRACTION COMPANY:

THE EAST 69.4515 ACRES OF THE FOLLOWING LAND TAKEN AS A TRACT; THE SOUTHEAST 1/4 OF
SECTION 22, (EXCEPT THEREFROM THE RIGHT OF WAY OF THE CHICAGO AND SOUTHERN TRACTION
COMPANY, NOW KNOWN AS THE CHICAGO AND INTERURBAN TRACTION COMPANY), AND (ALSO
EXCEPT THEREFROM THAT PART THEREOF DEDICATED TO THE PEOPLE OF THE STATE OF ILLINOIS
FOR HIGHWAY PURPOSES) IN TOWNSHIP 34 NORTH, RANGE 13 EAST OF THE THIRD PRINCIPAL
MERIDIAN, MONEE TOWNSHIP, WILL COUNTY, ILLINOIS.
21-14-23-300-015-0010




111871.000006 4834-0250-4880.4
                                                                           EXHIBIT A
    Case: 1:19-cv-03448 Document #: 28 Filed: 05/05/20 Page 44 of 64 PageID #:130




PARCEL 6:
THE NORTHEAST 1/4 OF THE NORTHEAST 1/4 OF SECTION 26, IN TOWNSHIP 34 NORTH, RANGE 13
EAST OF THE THIRD PRINCIPAL MERIDIAN IN WILL COUNTY, ILLINOIS.
PIN: 21-14-26-100-005-0010

PARCEL 7:
THE EAST 1/2 OF THE NORTHWEST 1/4 OF SECTION 26; THE WEST 1/2 OF THE NORTHEAST 1/4 OF
SECTION 26 AND THE SOUTHEAST 1/4 OF THE NORTHEAST 1/4 OF SECTION 26, ALL IN TOWNSHIP 34
NORTH, RANGE 13 EAST OF THE THIRD PRINCIPAL MERIDIAN IN WILL COUNTY, ILLINOIS.
PIN: 21-14-26-100-005-0010

PARCEL 11:
THE WEST HALF OF THE SOUTHWEST 1/4 OF THE SOUTHWEST 1/4 OF SECTION 23, TOWNSHIP 34
NORTH, RANGE 13 EAST OF THE THIRD PRINCIPAL MERIDIAN, EXCEPTING THEREFROM THE WEST
560.0 FEET OF THE SOUTH 435.0 FEET THEREOF, ALL IN WILL COUNTY, ILLINOIS.
PIN: 21-14-23-300-015-0020

PARCEL 12:
THE SOUTHEAST 1/4 OF THE SOUTHWEST 1/4 OF SECTION 23, TOWNSHIP 34 NORTH, RANGE 13 EAST
OF THE THIRD PRINCIPAL MERIDIAN IN WILL COUNTY, ILLINOIS.
PIN: 21-14-23-300-015-0020

PARCEL 13:
THE EAST 1/2 OF THE SOUTHWEST 1/4 OF THE SOUTHWEST 1/4 OF SECTION 23, TOWNSHIP 34 NORTH,
RANGE 13 EAST OF THE THIRD PRINCIPAL MERIDIAN IN WILL COUNTY, ILLINOIS.
PIN: 21-14-23-300-015-0020




                                                                            EXHIBIT A
Case: 1:19-cv-03448 Document #: 28 Filed: 05/05/20 Page 45 of 64 PageID #:131




       EXHIBIT 2
             to
     Access Agreement




                                                                   EXHIBIT A
Case: 1:19-cv-03448 Document #: 28 Filed: 05/05/20 Page 46 of 64 PageID #:132




                                                                   EXHIBIT A
Case: 1:19-cv-03448 Document #: 28 Filed: 05/05/20 Page 47 of 64 PageID #:133




                                                                   EXHIBIT A
Case: 1:19-cv-03448 Document #: 28 Filed: 05/05/20 Page 48 of 64 PageID #:134




                                                                   EXHIBIT A
Case: 1:19-cv-03448 Document #: 28 Filed: 05/05/20 Page 49 of 64 PageID #:135




                                                                   EXHIBIT A
Case: 1:19-cv-03448 Document #: 28 Filed: 05/05/20 Page 50 of 64 PageID #:136




                                                                   EXHIBIT A
Case: 1:19-cv-03448 Document #: 28 Filed: 05/05/20 Page 51 of 64 PageID #:137




                                                                   EXHIBIT A
Case: 1:19-cv-03448 Document #: 28 Filed: 05/05/20 Page 52 of 64 PageID #:138




                                                                   EXHIBIT A
Case: 1:19-cv-03448 Document #: 28 Filed: 05/05/20 Page 53 of 64 PageID #:139




                                                                   EXHIBIT A
Case: 1:19-cv-03448 Document #: 28 Filed: 05/05/20 Page 54 of 64 PageID #:140




                                                                   EXHIBIT A
Case: 1:19-cv-03448 Document #: 28 Filed: 05/05/20 Page 55 of 64 PageID #:141




                                                                   EXHIBIT A
Case: 1:19-cv-03448 Document #: 28 Filed: 05/05/20 Page 56 of 64 PageID #:142




                                                                   EXHIBIT A
Case: 1:19-cv-03448 Document #: 28 Filed: 05/05/20 Page 57 of 64 PageID #:143




                                                                   EXHIBIT A
Case: 1:19-cv-03448 Document #: 28 Filed: 05/05/20 Page 58 of 64 PageID #:144




                                                                   EXHIBIT A
Case: 1:19-cv-03448 Document #: 28 Filed: 05/05/20 Page 59 of 64 PageID #:145




                                                                   EXHIBIT A
Case: 1:19-cv-03448 Document #: 28 Filed: 05/05/20 Page 60 of 64 PageID #:146




                                                                   EXHIBIT A
Case: 1:19-cv-03448 Document #: 28 Filed: 05/05/20 Page 61 of 64 PageID #:147




                                                                   EXHIBIT A
Case: 1:19-cv-03448 Document #: 28 Filed: 05/05/20 Page 62 of 64 PageID #:148




       EXHIBIT 3
             to
     Access Agreement




                                                                   EXHIBIT A
        Case: 1:19-cv-03448 Document #: 28 Filed: 05/05/20 Page 63 of 64 PageID #:149
                                                       EXHIBIT "3"
            PART OF THE SOUTHWEST 1/4 OF SECTION 23, TOWN 34 NORTH, RANGE 13 EAST,
               THIRD PRINCIPAL MERIDIAN, MONEE TOWNSHIP, WILL COUNTY, ILLINOIS




                                                                                                                                                  60'
                                                                                                                            WIDE
                                                                                                                 T IN G 60'   ENT
                                                                                                          EX  IS        ASEM
                                                                       N 77°47'27" E                       IP E L INE E
                                                                                                         P
                      PARCEL LINE
                                                                          30.63'

                                                                                                                                      SOUTH LINE OF EXISTING
                                                                                                                                       WOLVERINE PIPE LINE
                                                                                                                                        COMPANY EASEMENT
                                            IDE                                                                                       RECORDED IN DOCUMENT
                                    G 60' W ENT
                              T I N       E M                                                                                            NUMBER R76-07268
                      EXIS INE EAS
                        I P E L
                      P




                                                                                       415.43'



                                                                                                             421.36'
                                                                                                                                        30' WIDE ACCESS
                                                                                                                                        EASEMENT AREA
                                                         PARCEL LINE




                                                                                       N 00°36'24" W   30'



                                                                                                             S 00°36'24" E




                                                                                                                                                         SOUTH 1/4
SOUTHWEST
                                                                                                                                                          CORNER
  CORNER
                                                                                                                                                        SECTION 23
SECTION 23
                                                                                                                                                        T.34N.,R.13E.
T.34N.,R.13E.                                          665.40'
                            N 88°56'44" E

                          SOUTH LINE, SOUTHWEST 1/4, SECTION 23
                                    OLENDORF ROAD
                                                            POINT OF                                                         S 88°56'44" W
                                                           BEGINNING                                                             30.00'




                30' WIDE ACCESS EASEMENT AREA
                AREA = 12,552 SQ. FT. / 0.288± ACRES



                                           WOLVERINE PIPE LINE CO.
                                        ACCESS EASEMENT AREA ACROSS;
            220 Hoover Boulevard          STRAUS MANAGEMENT, L.L.C.
    Holland, Michigan 49423-3766                                                                                               DATE: 03-27-2020          HEI # 19-08-012.03
                                            WILL COUNTY, ILLINOIS
     www.hollandengineering.com                                                                                                SCALE: 1" = 100'          DRAWN BY: HEI (AJN)
 T 616-392-5938 F 616-392-2116
                                                                                                                                             EXHIBIT A
                                                                                                                               DWG NO. 18-11-046.2 REV. A            SHEET 1 OF 2
       Case: 1:19-cv-03448 Document #: 28 Filed: 05/05/20 Page 64 of 64 PageID #:150



                                 PERMANENT ACCESS EASEMENT
                             Across Parcel Number: 21-14-23-300-015-0020

An easement 30 feet in width located in part of the Southwest 1/4 of Section 23, Township 34 North, Range 13
East of the Third Principal Meridian, Monee Township, Will County, Illinois, described as follows:

Commencing at the Southwest Corner of said Section 23; thence North 88 degrees 56 minutes 44 seconds
East (Basis of Bearings NAD83 Illinois East Zone) 665.40 feet along the South Line of the Southwest 1/4 of
Section 23 to the Point of Beginning; thence North 00 degrees 36 minutes 24 seconds West 415.43 feet to the
Southerly line of the Wolverine Pipeline Company Easement as described and recorded in Document No.
R76-07268; thence North 77 degrees 47 minutes 27 seconds East 30.63 feet along the Southerly Line of the
Wolverine Pipeline Company Easement as described and recorded in Document No. R76-07268; thence
South 00 degrees 36 minutes 24 seconds East 421.36 feet to the South line of the Southwest 1/4 of Section
23; thence South 88 degrees 56 minutes 44 seconds West 30.00 feet along the South line of the Southwest
1/4 of Section 23 to the Point of Beginning.

Permanent easement contains 0.288 acres or 12552 square feet more or less.




                                      WOLVERINE PIPE LINE CO.
                                   ACCESS EASEMENT AREA ACROSS;
            220 Hoover Boulevard     STRAUS MANAGEMENT, L.L.C.
    Holland, Michigan 49423-3766                                                DATE: 03-27-2020   HEI # 19-08-012.03
                                       WILL COUNTY, ILLINOIS
     www.hollandengineering.com                                                 SCALE: NONE        DRAWN BY: HEI (AJN)
 T 616-392-5938 F 616-392-2116
                                                                                              EXHIBIT A
                                                                                DWG NO. 18-11-046.2 REV. A     SHEET 2 OF 2
